Citation Nr: 0512772	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for chronic renal 
failure.

4.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955 and from November 1955 to October 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

The veteran and his spouse presented testimony before the 
undersigned Acting Veteran's Law Judge (AVLJ) at the RO in 
February 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's hypertension was 
neither incurred in nor aggravated by his active military 
service, nor was such condition manifested to a compensable 
degree within one year following service.  

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's diabetes mellitus was 
neither incurred in nor aggravated by his active military 
service, nor was such condition manifested to a compensable 
degree within one year following service.  

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's chronic renal failure 
was neither incurred in nor aggravated by his active military 
service.

4.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's obstructive sleep 
apnea was neither incurred in nor aggravated by his active 
military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Chronic renal failure was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Obstructive sleep apnea was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension, diabetes mellitus, and obstructive sleep apnea.  
He also seeks service connection for chronic renal failure on 
either a direct basis or as secondary to his hypertension and 
diabetes mellitus.

The Board notes that apart from his 1951 induction 
examination report, the veteran's service medical records are 
missing and are presumed to have been destroyed in a July 
1973 fire at the National Personnel Records Center (NPRC).  
Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claims is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).


Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2001 statement of the case (SOC) and 
the August 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
October 2001, which was specifically intended to address the 
requirements of the VCAA.  The October 2001 letter explained 
in detail the evidence needed to substantiate a service 
connection claim.  Specifically, this letter notified the 
veteran of the need to submit evidence of an "injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between you current 
disability and an injury, disease, or event in service." 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
October 2001 VCAA letter advised the veteran that VA would 
make "reasonable efforts" to help him obtain "medical 
records, employment records, or records from other Federal 
agencies."  The veteran was also informed that VA "will get 
service medical records and will review them to see if they 
show you had an injury or disease in service . . . [w]e will 
also get other military service records if they are 
necessary."  Finally, the veteran was advised that VA would 
obtain "VA medical records or other medical treatment 
records you tell us about" and "may schedule a VA 
examination . . . to get this evidence." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2001 letter instructed the veteran to provide VA 
"enough information about these records so that [VA] can 
request them from the person or agency who has them."  He 
was also advised to provide VA with "the name of the person, 
agency, or company who has the relevant records;" "the 
address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  The May 2004 letter 
further instructed the veteran to "[c]omplete, sign and 
return the enclosed VA Form 21-4142, 'Authorization and 
Consent to Release Information,'" using "a separate form 
for each doctor or hospital where you were treated."
 
Alternatively, the veteran was informed that he could obtain 
the medical records himself and submit them to VA.  Lastly, 
he was told that he could provide a statement from himself or 
others describing his "physical or mental disability 
symptoms."  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2001 letter included notice that the veteran 
should "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  This 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Although the October 2001 letter requested a response within 
two months, it also expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent].  The one-year period has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of his claim in January 2000.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Furnishing the veteran 
with VCAA notice prior to this initial adjudication was 
clearly an impossibility, since the VCAA was not enacted 
until November 2000; VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  Subsequent to furnishing the veteran a VCAA letter in 
October 2001, the RO readjudicated the claims in the August 
2004 SSOC.  Thus, any VCAA notice deficiency has been 
rectified.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes treatment records from VA 
Medical Centers (VAMCs) in Big Spring, Texas; Odessa, Texas; 
San Antonio, Texas; Midland, Texas; Albuquerque, New Mexico; 
and San Juan, Puerto Rico.  Private medical records from 
Methodist Hospital and Dr. D.P. have also been obtained.  A 
statement from J.A. was also submitted.



The Board notes that the veteran's service medical records 
have not been associated with the claims file.  The RO has, 
however, made numerous attempts to obtain these records from 
the NPRC, using both the veteran's current name and the one 
used in service.  Each of these attempts has failed, and the 
RO has repeatedly been informed that such records do not 
exist.  In an October 2003 letter, the NPRC informed the RO 
that the veteran's service medical records were likely 
destroyed in the July 1973 fire referenced above.  The only 
evidence obtained through these efforts has been a copy of 
the veteran's 1951 induction examination.  The RO also 
attempted to obtain medical records from Brooke Army Medical 
Center and the Bergstrom Air Force Hospital.  Both facilities 
conducted a search of their files for the veteran's medical 
records, but no files pertaining to the veteran were found.  

Given the RO's extensive efforts outlined above, VA has 
fulfilled its duty to assist the veteran in obtaining service 
medical records.  Remanding the case in attempt to obtain 
them would be an exercise in futility and would only serve to 
unnecessarily delay final resolution of the veteran's claims.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

The Board also notes that the veteran reported receiving 
treatment from a Dr. Dunlap and a Dr. Harany.  No address or 
telephone number for either of these physicians was provided.  
A June 2003 letter from the RO instructed the veteran to 
provide this information.  The veteran responded later that 
month indicating that he was unable to find Dr. Dunlap's 
contact information.  No statement regarding Dr. Harany's 
contact information or the veteran's attempts to obtain it 
was provided.  Without such information, the RO was unable to 
request records from these physicians, and the Board believes 
that a remand to obtain them would, like an additional 
attempt to procure service medical records, be an exercise in 
futility.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
["[t]he duty to assist is not always a one-way street.  
If veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence"].  
Thus, VA has fulfilled its duty to assist the veteran's in 
obtaining evidence necessary to substantiate his claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


The Merits of the Claims

As noted, the veteran contends that he incurred hypertension, 
diabetes mellitus, chronic renal failure and obstructive 
sleep apnea as a result of active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
hypertension and diabetes mellitus, when manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence of record reveals that the veteran was 
treated in January 1972 at Methodist Hospital in Dallas for a 
urethral stricture and benign prostatic hypertrophy.  At that 
time, the veteran was noted to have no history of 
hypertension or diabetes mellitus.  The veteran also reported 
having no other prior medical problems except for undergoing 
a cholecystectomy six years earlier.  His blood pressure at 
the time of admission was 170/130.

The veteran was next treated at the San Juan VAMC in June 
1975 for symptoms of general malaise, polyuria, polydipsia, 
and nervousness.  At that time, he denied a history of 
hypertension or renal disease.  Extensive diagnostic testing, 
however, revealed mild arterial hypertension and adult onset 
diabetes mellitus with ketocidosis.

VA treatment records also reveal various diagnoses of 
obstructive sleep apnea beginning in February 1993.  VA 
treatment records dated in January 1996 further indicate an 
initial diagnosis of new onset renal failure, which, 
according to a September 1996 hospital discharge summary, was 
found to be the product of the veteran's hypertension and 
diabetes.

The veteran also submitted a September 1999 statement from 
his longtime friend, J.A., who asserted that the veteran 
retired from the military due to hypertension, diabetes, and 
obesity.  

On a November 1992 application for a nonservice-connected 
pension, the veteran indicated that his hypertension and 
diabetes began in 1975 and that he first experienced a 
bladder problem in 1987.  See "Veteran's Application for 
Compensation or Pension," block 24, received November 17, 
1992.  Moreover, at his February 2005 hearing, the veteran 
testified that he never sought treatment for hypertension or 
diabetes in service and noted that he never complained about 
any of these conditions to the service department.  He also 
confided that these conditions weren't "discovered until I 
got out [of service] and I went to see other doctors."  
See hearing transcript at 14-16.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to the Hickson/Wallin element (1), current 
disability, the record contains multiple diagnoses of 
hypertension, diabetes mellitus, chronic renal failure, and 
obstructive sleep apnea.  Accordingly, element (1) has 
clearly been satisfied.

The critical question in the instant case is the second 
Hickson element, in-service incurrence of injury or disease.  
As noted above, the Board's task in analyzing this portion of 
the claim has been made somewhat more difficult given the 
apparent destruction of the veteran's service medical records 
in the July 1973 fire at the NPRC.  However, after careful 
review of the remaining evidence, the Board finds that the 
veteran's hypertension, diabetes, renal failure and sleep 
apnea began many years after service.

Treatment records from Methodist Hospital dated in January 
1972 (more than a decade after the veteran's separation from 
service) specifically indicate that the veteran's medical 
history was completely negative for hypertension or diabetes 
mellitus.  In fact, at that time, the veteran reported no 
prior medical problems apart from undergoing removal of the 
gall bladder six years earlier (still well after separation 
from service in October 1961).  Although the veteran did have 
an isolated blood pressure reading of 170/30 during his 
January 1972 hospitalization, such an isolated reading does 
not constitute a diagnosis of hypertension for VA purposes.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days].  

Again in June 1975 the veteran reported no past history of 
hypertension or renal disease, and it was during this 
hospitalization that the initial diagnoses of hypertension 
and diabetes mellitus were rendered.  The 1975 onset of 
diabetes and hypertension is congruent with statements made 
by the veteran in connection with his 1992 nonservice-
connected pension application, in which he claimed that these 
conditions began in 1975.  Moreover, given the seriousness of 
diabetes mellitus and hypertension, the Board finds it 
unlikely that the veteran would wait to seek treatment for 
these conditions until more than a decade following service.  
The lack of diagnosis or treatment for diabetes or 
hypertension for fourteen years after service, coupled with 
the veteran's own statements that these conditions began in 
1975, serve as strong evidence that the onset of these 
conditions began well after the veteran's discharge.

Likewise, the record is devoid of complaint or treatment of 
chronic renal failure for over three decades after service.  
Although the veteran reported difficulty voiding on several 
occasions, these symptoms were found to be associated with 
the veteran's diagnosed prostatic hypertrophy and not any 
innate kidney disease.  It was not until 1996, some 35 years 
following service, that the initial diagnosis of chronic 
renal failure was rendered and an association between the 
veteran's renal dysfunction and diabetes and hypertension was 
made.  As with the veteran's hypertension and diabetes, the 
lack of treatment for a kidney dysfunction for over 30 years 
following service, coupled with the veteran's own 1975 report 
of no history of renal disease, indicates that this condition 
had its onset decades after service.  

The same analysis can be applied to the veteran's obstructive 
sleep apnea.  Medical records contain no complaint or 
treatment regarding a sleep disorder of any kind for over 30 
years following service.  It was not until 1992 that the 
veteran initially sought treatment for a sleep disorder and a 
diagnosis of obstructive sleep apnea was rendered.

The veteran's own hearing testimony also indicates that each 
of his disabilities began following his discharge from 
service.  The veteran testified that he never sought 
treatment for hypertension or diabetes in service and noted 
that he never complained about any of his disabilities to the 
service department.  He also confided that these conditions 
weren't "discovered until I got out [of service] and I went 
to see other doctors."  See hearing transcript at 14-16.  
The Board acknowledges that the veteran has at other times 
identified an in-service onset of his disabilities.  However, 
given his contradictory statements regarding the genesis of 
his condition and the existence of extensive contemporaneous 
medical evidence showing that his various disabilities began 
at least a decade following service, the Board finds the 
veteran's statements of in-service onset to be of no 
probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].  

The only other evidence indicating an in-service incurrence 
of the veteran's disabilities emanates from the veteran's 
spouse and J.A.  It is now well settled, however, that as 
laypersons without medical training, the veteran, his spouse, 
and J.A., are not qualified to render medical opinions 
regarding matters such as rendering diagnoses or determining 
the etiology of disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While they are competent to note their 
observations of symptomatology, the veteran's opinion and 
those of his family and friends on medical matters such as 
the initial diagnosis of disease are accordingly lacking in 
probative value.

Accordingly, Hickson element (2) has not been satisfied for 
any of the veteran's claimed disabilities as the medical 
evidence and prior statements of the veteran indicate that 
these conditions began many years after service.  The 
veteran's claims fail on that basis alone.  Moreover, because 
service connection is not warranted for hypertension and 
diabetes mellitus, Wallin element (2) has also not been met 
with regard to the veteran's secondary service connection 
claim for renal failure.

For the sake of completeness, the Board will address the 
remaining Hickson/Wallin element, medical nexus.  None of the 
medical evidence of record contains findings causally linking 
any of the veteran's various disabilities with any incident 
of service.  However, given the lack of evidence showing in-
service incurrence of any of the veteran's disabilities, a 
medical nexus would be a manifest impossibility.  Hickson 
element (3) has therefore not been met for any of the 
veteran's conditions.  With regard to Wallin element (3), the 
Board notes that there is ample medical evidence linking the 
veteran's chronic renal failure to his diabetes and 
hypertension.  Wallin, however, requires a nexus between a 
current disability and a service-connected disability.  Since 
the veteran's diabetes and hypertension have not been service 
connected, Wallin element (3) has not been satisfied with 
regard to the veteran's secondary service connection claim.  
The veteran's claims fail on this additional basis.

In short, a preponderance of the medical and other evidence 
of record fails to demonstrate that any of the veteran's 
disabilities began in service or within the initial post-
service year.  Hickson/Wallin elements (2) and (3) have not 
been met and the benefits sought on appeal are accordingly 
denied.

There can be no doubt that the veteran rendered faithful and 
honorable service to the nation.  However, while the Board 
therefore expresses its appreciation for his service to the 
nation, VA is bound by the applicable law under statute, 
regulations, and the precedential decisions of the appellate 
courts, and the law is now well-settled that the mere 
assertion by a claimant that a disorder was incurred or 
aggravated by military service is not a sufficient basis to 
grant a benefit requiring medical expertise.  38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for chronic renal failure is denied.

Service connection for obstructive sleep apnea is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


